Citation Nr: 0725792	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  03-15 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for Gulf War Syndrome 

2.  Entitlement to service connection for bilateral knee 
pain.

3.  Entitlement to service connection for low back pain.

4.  Entitlement to service connection for joint pain.

5.  Entitlement to service connection for chest pain.

6.  Entitlement to service connection for abdominal pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The veteran testified at a Board hearing before the 
undersigned Acting Veterans Law Judge (VLJ) in August 2004.  
The veteran's case was remanded for additional development in 
January 2005.  The case is again before the board for 
appellate review.  

When the veteran's case was remanded in January 2005 the 
issue of entitlement to service connection for post-traumatic 
stress disorder (PTSD) was also on appeal.  The claim of 
entitlement to service connection for PTSD was granted by way 
of a February 2007 rating decision.  As such, this issue is 
no longer on appeal.

The claims of entitlement to service connection for bilateral 
knee pain and low back pain are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There are no objective findings or otherwise 
independently verifiable evidence of Gulf War related 
illness.  

2.  The evidence does not reasonably show objective chronic 
indications of joint pain or a specific joint disorder, other 
than involving the knees and sacroiliac joints. Such 
indications, diagnosed as arthralgias of the knees and 
sacroiliitis, have been attributed to known clinical 
diagnoses and are not related to the veteran's active duty 
service.

3.  The veteran does not have any currently shown disability 
manifested by chest pains.

4.  The veteran's abdominal pain is attributed to lactose 
intolerance; lactose intolerance was not incurred or 
aggravated by active military service.  


CONCLUSIONS OF LAW

1.  The veteran is not shown to have a chronic disability 
claimed as Gulf War Syndrome due to disease or injury that 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307 (2006).

2.  A chronic disability manifested by joint pain was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 
and Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.317 (2006).

3.  The veteran does not have a disability manifested by 
chest pains that is the result of disease or injury incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§  1110, 1131, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304 (2006).

4.  The veteran does not have a disability manifested by 
abdominal pain that is the result of disease or injury 
incurred in or aggravated during active military service.  
38 U.S.C.A. §§  1110, 1131, 5107 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's two-volume VA claims folder, which includes, but is 
not limited to: the service medical records; service 
personnel records; VA treatment and hospitalization records 
dated from 1999 to 2005; lay statements from the veteran's 
former spouse, a former co-worker, and his girlfriend; 
medical statements from the veteran's treating physicians at 
VA; testimony from an August 2004 video conference hearing; 
VA medical examination reports dated in 2006; and private 
medical records from R. Kenny, M.D., and Avondale Industries.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  
Rather, the Board will focus on the most salient and relevant 
evidence, but the veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms such as pain 
or swelling.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
This may be shown by affirmative evidence showing inception 
or aggravation during service or through statutory 
presumptions.  Id.

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  38 
U.S.C.A. §§ 1110, 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  When a disease is first diagnosed after 
service, service connection can still be granted for that 
condition if the evidence shows it was incurred in service.  
38 C.F.R. § 3.303(d).  To prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  However, as to the 
undiagnosed illness part of the veteran's claims, as 
discussed in more detail below, he is not required to provide 
competent evidence linking a current disability to an event 
during service.  Gutierrez v. Principi, 19 Vet. App. 1 
(2004).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA), Pub. Law 107-103, 115 Stat. 976 (December 27, 2001).  
Section 202(a) of the Act amended 38 U.S.C.A. 1117 to expand 
the definition of "qualifying chronic disability" (for 
service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior law, 
but also any diagnosed illness that the Secretary determines 
in regulations warrants a presumption of service- connection 
under 38 U.S.C.A. 1117(d).  Section 202(a) also expanded 
compensation availability for Persian Gulf veterans to 
include "medically unexplained chronic multi-symptom 
illness," such as fibromyalgia, chronic fatigue syndrome, and 
irritable bowel syndrome that is defined by a cluster of 
signs or symptoms.

38 C.F.R. § 3.317 was amended in 2003 to incorporate these 
changes, and that amendment was made retroactively effective 
March 1, 2002.  See 68 Fed. Reg. 34539-543 (June 10, 2003).  
New 38 C.F.R. § 3.317(a)(2)(ii) was added defining the term 
"medically unexplained chronic multi-symptom illness" to mean 
"a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  It was further 
stated that "Chronic multi-symptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained."  As yet, VA has not 
identified any illness other than the three identified in 
section 202(a) as a "medically unexplained chronic multi-
symptom illness;" therefore, new 38 C.F.R. § 
3.317(a)(2)(i)(B)(1) through (3) only lists chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome as 
currently meeting this definition.  See 68 Fed. Reg. 34539-
543 (June 10, 2003).  It was provided, however, in new 38 
C.F.R. § 3.317(a)(2)(i)(B)(4) that the list may be expanded 
in the future when the Secretary determines that other 
illnesses meet the criteria for a "medically unexplained 
chronic multi-symptom illness."

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i).  Objective indications of 
a chronic disability include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  Disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  A chronic 
disability resulting from an undiagnosed illness referred to 
in this section shall be rated using evaluation criteria from 
the VA's Schedule for Rating Disabilities for a disease or 
injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service-
connected for the purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic multi-
symptom illness include, but are not limited to, fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headaches, muscle pain, joint pain, neurological signs and 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b), as amended by 68 
Fed. Reg. 34539-543 (June 10, 2003).  The Secretary of 
Veterans Affairs, under the relevant statutory authorities, 
has determined that there is no basis for establishing a 
presumption of service connection for any illness suffered by 
Gulf War veterans based on exposure to depleted uranium, 
sarin, pyridostigmine bromide, and certain vaccines. See 66 
Fed. Reg. 35,702-10 (July 6, 2001), and 66 Fed. Reg. 58,784-
85 (Nov. 23, 2001).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir.1994). The Board has therefore 
given consideration to whether service connection may be 
granted for the veteran's claimed disorders regardless of his 
Persian Gulf service.

As a threshold matter, the Board notes that military records 
reflect that the veteran served in the Southwest Asia theater 
of operations from August 1990 to March 1991.  Therefore, he 
had active military service in the Southwest Asia theater of 
operations during the Persian Gulf War.  See 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317.

With each of these claims, it must be noted that the veteran 
is not competent to render medical diagnoses or opinions upon 
which the Board may rely.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Therefore, he cannot diagnose any of the claimed 
conditions or opine regarding the etiology of any claimed 
condition.  The same applies to the statements from his 
former spouse, a former co-worker, and his girlfriend.

Gulf War Syndrome

The veteran's May 1992 separation examination is negative for 
any reference to a chronic disability.  

VA outpatient treatment reports dated in November 1999 
indicate that the veteran has no Gulf War-related illness.

The veteran was afforded a VA examination in May 2006 to 
assess his claimed Gulf War Syndrome.  He reported 
intermittent low back pain, intermittent bilateral knee pain, 
right ankle pain, nasal stuffiness, postnasal drip, cough 
with light sputum, and abdominal pain.  The veteran also 
reported a "smothered feeling" worse during periods of 
stress.  The examiner diagnosed the veteran with 
sacroiliitis/arthralgias, lactose intolerance, allergic 
rhinitis, a history of asthma, mild hypertension, PTSD, and 
non-cardiac chest discomfort, most likely related to anxiety.  
The examiner concluded that the veteran did not have any Gulf 
War related illness.  

The competent medical evidence does not reveal a diagnosis or 
findings of Gulf War related illness.  Absent a present 
diagnosis of a chronic disability, service connection for it 
cannot be granted.  38 C.F.R. § 3.303.  

Joint Pain

Service medical records are negative for any complaints, 
findings, or treatment for joint pain.  

VA outpatient treatment reports indicate that the veteran 
reported pain in his bilateral knees, feet, elbows, and low 
back.  Examination of his joints revealed no swelling or 
tenderness in November 1999.  Range of motion testing was 
within normal limits.  The veteran reported joint pain in 
March 2000 and July 2000.  He was noted to have arthralgias.  
The veteran reported pain in both sacroiliac joints and 
occasional pain in both knees in September 2003.  He was 
diagnosed with arthralgias:  sacroiliitis.  The veteran 
reported intermittent low back pain and pain in his bilateral 
knees and ankles in November 2003. 

The veteran's treating physician at VA submitted a statement 
dated in August 2004.  The physician reported that the 
veteran was seen at VA for bilateral knee arthralgias, low 
back pain, PTSD, and a history of asthma.  

The veteran was afforded a VA Gulf War examination in May 
2006.  Physical examination of the veteran's joints revealed 
no swelling or tenderness.  He was noted to have normal range 
of motion.  

The veteran was afforded a VA examination to assess his 
claimed joint pain in June 2006.  He reported minor knee pain 
and lumbar pain.  He denied any hospitalization or surgery or 
any history of trauma to the joints.  There was no joint 
ankylosis.  He was noted to have normal posture and head 
position.  His gait was noted to be normal.  There was no 
unfavorable ankylosis of the spine.  The report concluded 
with a diagnosis of arthralgia, bilateral SI joints, rule out 
rheumatologic disease.

The Board notes that the veteran  has been diagnosed with 
arthralgias of the knees and sacroiliitis.  These conditions 
are attributed to known clinical diagnoses.  Moreover, the 
Board has remanded the veteran's claims herein seeking 
service connection for pain in these specific joints.  Thus, 
the Board shall focus on the veteran's complaints of joint 
pain other than the knees and back.

The competent medical evidence does not reveal a diagnosis of 
joint pain, with the exception of the joints noted above, to 
account for the veteran's complaints.  Absent a present 
diagnosis of a chronic disability manifested by joint pain, 
service connection for it cannot be granted.  38 C.F.R. § 
3.303.  The Board will therefore discuss entitlement to 
service connection for a disability as due to undiagnosed 
illness. 38 C.F.R. § 3.317.

Upon examination of the record, the Board finds that service 
connection under the provisions of 38 C.F.R. § 3.317 cannot 
be granted.  The veteran has not provided any objective 
evidence of joint pain, with the exception of the joints 
noted above.  Specifically, without objective proof of one or 
more signs or symptoms of the claimed undiagnosed illness, in 
the present case, joint pain, proof of objective indications 
of a chronic disability, or proof that the chronic disability 
is the result of undiagnosed illness, the Board cannot find a 
basis to grant service connection for a disability manifested 
by chronic joint pain.  The Board notes that the veteran is 
competent to report that he has joint pain; however, there is 
a lack of proof of objective indications of a chronic 
disability in the clinical records such as would serve to 
clinically corroborate his claim.  Service connection for 
chronic disabilities manifested by joint pain, therefore, is 
denied. 38 C.F.R. § 3.317.

Chest Pain

The veteran's service medical records are negative for any 
treatment or complaints of chest pain.  

VA outpatient treatment reports reveal that the veteran 
reported chest pain in March 1999.  A chest x-ray VA revealed 
a normal heart and normal chest.  A Holter report dated in 
February 2000 was noted to be unremarkable.  In July 2000 the 
veteran was noted to have undergone a stress test for 
thirteen minutes without any symptoms.  His chest pain was 
noted to be non-cardiac.  A computed tomography (CT) scan of 
the pelvis was obtained in February 2004.  The examiner's 
impression was cardiomegaly with evidence of left ventricle 
enlargement.  

The veteran was afforded a VA cardiac examination in May 
2006.  He reported episodes of his heart racing with 
shortness of breath when under stress.  He said he had weekly 
angina, dyspnea at rest, and dizziness monthly.  Cardiac and 
respiratory examinations were noted to be normal.  An 
echocardiogram revealed that the veteran's heart was a normal 
size.  The veteran was noted to be well-nourished and in no 
acute distress.  An electrocardiogram (ECG) revealed a normal 
sinus rhythm.  The ECG was noted to be normal.  A chest x-ray 
was noted to be normal.  The examiner diagnosed the veteran 
with no disability of the heart.  

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  Here, there is no medical 
evidence of a current disability manifested by chest pains.  
Without medical evidence of a current disability, the 
analysis ends, and the claim must be denied.  The veteran's 
service medical records were negative for any reference to 
any chest pain or heart disability while he was in service.  
The VA outpatient treatment reports do not document any 
disability manifested by chest pains and in fact the 
veteran's chest pain was noted to be non-cardiac in July 
2000.  The VA outpatient treatment reports include a CT scan 
of the pelvis dated in February 2004 which includes a 
diagnosis of cardiomegaly with evidence of left ventricle 
enlargement.  The Board notes, however, that a CT scan of the 
pelvis would not be indicative of such a diagnosis as a CT 
scan of the chest would be necessary to confirm such a 
diagnosis.  When the veteran was examined by VA in May 2006 
to determine the nature and etiology of his claimed chest 
pain, the examiner diagnosed the veteran with no disability 
of the heart.  Absent a current diagnosis of disability 
manifested by chest pains, an award of service connection is 
not warranted.  The preponderance of the evidence is against 
the claim.

Abdominal Pain

The veteran's service medical records reveal a complaint of 
recurrent left upper quadrant pain for two days.  He was 
noted to have possible spasms secondary to reflux.  The 
veteran reported complaints of nausea, vomiting, and diarrhea 
in July 1991 and September 1991.  The May 1992 separation 
examination revealed a normal gastrointestinal system.  

VA outpatient treatment reports document complaints of bloody 
stool in September 2000.  The veteran was noted to have 
possible inflammatory bowel disease.  

The veteran was afforded a VA examination to assess his 
claimed abdominal pain in April 2006.  He reported diffuse 
abdominal pain in both lower quadrants.  He said the pain 
felt like trapped gas.  He said the pain was worse when he is 
upset and he said he occasionally feels like he has to move 
his bowels and he cannot do so.  He said he has one normal 
formed bowel movement once per day.  He said when he has the 
pain and bloating and feels like he has to move his bowels he 
drinks milk which causes him to move his bowels within twenty 
minutes but he said he often feels more bloated and crampy 
later.  He said he has had episodes where he noticed red 
blood coating his stools.  He denied nausea and vomiting.  
The veteran reported that he did not have much trouble with 
is stomach while he was in service.  The examiner noted that 
he reviewed the claims file and confirmed that the veteran 
did not have a lot of trouble with his stomach in service.  
The examiner noted that the veteran underwent a barium enema 
and upper gastrointestinal series at VA and both were normal.  
The rectal bleeding did not persist and was never associated 
with any separate pain in the peri-anal area.  The veteran 
reported occasional heartburn.  The examiner's impression was 
that the veteran had diffuse abdominal pain due to 
gas/bloating which does not meet the diagnostic criteria for 
irritable bowel syndrome.  He diagnosed the veteran with 
lactose intolerance.  

The veteran was also diagnosed with lactose intolerance at 
the time of the May 2006 VA examination to assess his claimed 
Gulf War illness.

In this case the evidence of record indicates that the 
veteran was seen for complaints of nausea, vomiting, and 
diarrhea on several occasions in service.  His separation 
examination revealed a normal gastrointestinal examination.  
The veteran had post-service complaints of bloody stool with 
no definitive diagnosis until the April 2006 VA examination.  
The examiner noted that the veteran did not have a lot of 
problems with his stomach in service and he did not meet the 
diagnostic criteria for irritable bowel syndrome.  The 
examiner did not indicate that the veteran's current lactose 
intolerance is related to his military service.  The medical 
evidence as a whole does not link the veteran's lactose 
intolerance, first diagnosed in 2006, years after service, 
with the veteran's period of active duty.  Consequently, 
service connection for it cannot be granted.  38 C.F.R. § 
3.303.  The Board will therefore discuss entitlement to 
service connection for a disability manifested by abdominal 
pain as due to undiagnosed illness. 38 C.F.R. § 3.317.

Upon examination of the record, the Board finds that service 
connection under the provisions of 38 C.F.R. § 3.317 cannot 
be granted.  The veteran has been diagnosed with lactose 
intolerance to account for his abdominal pain.  The Board 
observes that lactose intolerance is a diagnosed disability 
and, therefore, the Persian Gulf War provisions do not apply.  
This is not an undiagnosed illness or a chronic multisymptom 
illness, as defined at 38 U.S.C.A. § 1117(a)(2) or 38 C.F.R. 
§ 3.117(a)(2).  The Secretary has not promulgated any 
regulations pursuant to 38 U.S.C.A. § 1117(d) listing any 
diagnosed illness subject to this presumption.  The 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not 
provide a basis upon which to grant the benefit sought.   
Service connection for chronic disabilities manifested by 
abdominal pain, therefore, is denied. 38 C.F.R. § 3.317.


ORDER

Entitlement to service connection for Gulf War Syndrome is 
denied.

Entitlement to service connection for joint pain is denied.

Entitlement to service connection for chest pain is denied.

Entitlement to service connection for abdominal pain is 
denied.


REMAND

After review of the claims file the Board has determined that 
a remand is once again necessary for the claims of 
entitlement to service connection for bilateral knee pain and 
low back pain.  

The Board remanded this case in January 2005 for a VA 
examination to assess the veteran's claimed bilateral knee 
disorder and low back pain.  The examiner was requested to 
provide an opinion as to whether any current bilateral knee 
pain and low back pain were at least as likely as not related 
to the veteran's military service to include as due to 
undiagnosed illness.

Review of the post-remand June 2006 VA joints examination 
report reveals that the examiner stated that the claims file 
and medical records had been reviewed.  However, the examiner 
did not comment upon any of the pertinent records, such as 
the veteran's service medical records, which show that the 
veteran was seen for complaints of low back pain and right 
knee pain.  Similarly, the examiner failed to address the 
August 2004 statement by the VA's treating physician at VA 
which indicates that the veteran has been treated for 
bilateral knee arthralgias and low back pain.  Furthermore, 
the examiner did not perform any x-rays to confirm the 
presence of arthritis of the veteran's bilateral knees and 
instead concluded that the knee examination was normal.  
Finally, the examiner stated that the veteran had a normal 
lumbar spine and mild sclerosis of the inferior aspect of the 
sacroiliac joints bilaterally without evidence of erosions or 
degenerative changes.  He diagnosed the veteran with 
arthralgias of the bilateral sacroiliac joints.  The examiner 
noted that the veteran should be evaluated by a 
rheumatologist.  The examiner failed to relate any detailed 
history gained by a review of the record, and he did not 
provide any opinion regarding whether the diagnosed 
arthralgias of the bilateral sacroiliac joints were related 
to the veteran's military service.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given those pronouncements, and the 
fact that the development sought by the Board with regard to 
the issues of entitlement to service connection for bilateral 
knee pain and low back pain has not been fully completed, 
another remand is now required.  38 C.F.R. § 19.9 (2006).

As noted above, associated with the claims file are VA 
outpatient treatment reports dated through January 2005.  Any 
additional VA treatment records prepared after January 2005 
should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain 
the names and addresses of all 
medical care providers who have 
treated him for his bilateral knee 
pain and low back pain.  After 
securing the necessary releases, 
obtain those records that have not 
previously been secured.  
Specifically request all VA 
treatment records dated after 
January 2005.   

2.  The veteran should be afforded a 
VA examination by a rheumatologist 
to determine the existence and 
etiology of any currently manifested 
bilateral knee disorder and low back 
disability to include arthralgias of 
the bilateral knees and bilateral 
sacroiliac joints.  The claims file 
must be made available to the 
examiner for review and the 
examination report should reflect 
that such review was accomplished.  
The examiner is requested to offer 
an opinion whether it is at least as 
likely as not that any disability 
manifested by bilateral knee pain 
and low back pain is at least as 
likely as not related to the 
veteran's active service.  The 
examiner is also requested to 
provide an opinion as to whether it 
is at least as likely as not that 
any disability manifested by 
bilateral knee pain and low back 
pain is due to an undiagnosed 
illness, or otherwise related to 
service.  If a relationship between 
any currently diagnosed disorder and 
the veteran's active service cannot 
be made on a medical scientific 
basis, and without invoking 
processes relating to guesses or 
judgments based upon mere 
conjecture, the examiner should 
clearly and specifically so specify 
in the examination report.  If an 
chronic disability that is 
manifested by bilateral knee pain 
and low back pain cannot be 
medically linked or attributed to a 
chronic undiagnosed illness, or 
otherwise related to active service, 
on a medical scientific basis, and 
without invoking processes relating 
to guesses or judgments based upon 
mere conjecture, the examiner should 
clearly and specifically so specify 
in the examination report.  X-rays 
should be taken as necessary to 
assist with this determination.  

(The veteran is hereby notified that 
it is the veteran's responsibility 
to report for the examination and to 
cooperate in the development of the 
case, and that the consequences of 
failure to report for a VA 
examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 
(2006).)  

3.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review the requested 
examination report to ensure that it 
is responsive to and in complete 
compliance with the directives of 
this remand, and if it is not, take 
corrective action.

4.  After undertaking any additional 
development deemed appropriate, re-
adjudicate the issues on appeal.  If 
any benefit sought is not granted, 
the veteran should be furnished with 
a supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


